Appeal by the City of New York from a judgment of the Supreme Court, Richmond County, entered May 1, 1979, which confirmed an arbitrator’s award of benefits for medical expenses and lost income, as well as attorney’s fees, in a no-fault arbitration proceeding,, and denied its cross motion to vacate the award. Judgment affirmed, with $50 costs and disbursements. The arbitrator’s award was not so irrational as to warrant vacatur (see Matter of McKenna v County of Nassau Off. of County Attorney, 75 AD2d 815). Mollen, P. J., Hopkins, Mangano and Cohalan, JJ., concur.